In an action to foreclose a mortgage on real property, order denying appellant’s motion to set aside the sale affirmed, with $10 costs and disbursements, unless within five days from the entry of the order hereon appellant deposit with and pay to the Referee the sum of $500 to secure payment of the costs and expenses of a resale; and in the event the deposit *775and payment be made, as aforesaid, the order is reversed on the law and the facts, without costs, the motion to set aside the sale is granted, without costs, and a resale is ordered. A sale made in a mortgage foreclosure action will not, as a rule, be disturbed where it was fairly made and is free from fraud. The court has a wide discretion in connection with an application to set aside a sale. Here, while no fraud. is alleged, and none appears, it does appear that before the sale appellant produced a purchaser who was willing to purchase the property for a price almost double the amount bid at the sale. It further appears that appellant had grounds for the belief that if she produced such a purchaser, who would make a satisfactory payment upon the signing of the contract to purchase the property, the foreclosure sale would be postponed. Under the circumstances, the motion should have been considered as one to vacate the sale and for a resale upon terms, and should have been granted. Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.